DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “a first monitor node collecting first battery data and transmitting the first battery data to the manager node through the first channel during a first dedicated slot, and a second monitor node collecting second battery data and transmitting the second battery data to the manager node through the second channel during the first dedicated slot” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A wireless battery management system comprising: a manager node obtaining battery data from a plurality of monitor nodes by using a first channel and a second channel which are communication channels based on wireless communication, a first monitor node collecting first battery data and transmitting the first battery data to the manager node through the first channel during a first dedicated slot, and a second monitor node collecting second battery data and transmitting the second battery data to the manager node through the second channel during the first dedicated slot.
2.	Regarding claim 6 – A manager node comprising: a first wireless communication unit having a communication channel set to a first channel based on a first frequency, a second wireless communication unit having a communication channel set to a second channel based on a second frequency, and a manager controller configured to receive first battery data from a first monitor node using the first wireless communication unit and receive second battery data from a second monitor node using the second wireless communication unit, during a first dedicated slot shared by the first monitor node and the second monitor node.
3.	Regarding claim 13 - A monitor node sharing a dedicated slot with another monitor node, the monitor node comprising: a wireless communication unit performing wireless communication with a manager node, an interface connected to a battery module, and a monitor controller collecting battery data by using the interface, setting a communication channel of the wireless communication unit to a first channel differing from a communication channel of another monitor node during a first dedicated slot shared by the another monitor node, and transmitting the battery data to the manager node through the first channel.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-15 are allowable over the prior art of record.

Conclusion

Claims 1-15 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honda et al. (US 2016/0325626 A1) discloses battery control system.
Fraser (US 2016/0164726 A1) discloses communication and data handling in a mesh network using duplex radios.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
2 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465